DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2019 has been considered by the examiner.

Claim Status
Claims 1-20 are pending, with claims 1-20 being examined and no claims deemed withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to contain a reference to a claim previously set forth as claim 6 is dependent on claim 6. For examination purposes, claim 6 will be interpreted as being dependent on the first independent claim presented, claim 1. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Che et al. “Biophysical isolation and identification of circulating tumor cells” Lab Chip, 2017, 17, 1452, hereinafter Che in view of Zhou et al. “Characterizing Deformability and Electrical Impedance of Cancer Cells in a Microfluidic Device” Anal. Chem. 2018, 90, 912−919 (2017), hereinafter Zhou.

Regarding claim 1, Che discloses a system (Fig 1C) for isolating and enumerating cells or particles from a fluid comprising a microfluidic chip (vortex HT) for isolating cells. A substrate (Fig 1B) and at least one microfluidic channel (Fig 1D) disposed in the substrate between an inlet (inlets) and an outlet (HT outlet) and having a length (Fig 1C). The microfluidic channel comprising at least one expansion region (Fig 1D) disposed along the length of the channel (Fig 1B). The microfluidic channel being configured to generate a vortex (Fig 1D) within the at least one expansion region in response to fluid flowing through the microfluidic channel (p 1455, col 1, first paragraph). 
Che further discloses a deformability cytometric (DC) chip, as a detection chip, fluidically connected to the microfluidic chip (Fig 1B) to characterize biophysical properties of circulating tumor cells (CTC) (Abstract). The coupling of vortex CTC enrichment and downstream technologies may prove useful for linking to other platforms for alternative modes of single-cell analyses (p 1459, col 1, first full paragraph). Deformability cytometry and impedance-based detection and are used for CTC detection as alternatives to immunofluorescence (p 1458, col 2, last paragraph).
Che does not disclose an impedance chip fluidly connected to the microfluidic chip.
However, Zhou is in the analogous art of microfluidic characterization of deformability and electrical impedance of cancer cells (Abstract). Zhou discloses a microfluidic device (Abstract), as an impedance chip, with an electrode region (Fig 1) with electrodes (Fig 1A) and channel constriction (Fig 1B). The detection region measures electrical impedance as cells flow through the channel constriction (Fig 5C). The microfluidic device can include the integration of cell sorting with real-time cell deformability and impedance detection (p 918, col 2, first full paragraph). The measurements are high stability and reliability (p 918, col 2, first full paragraph) and combination of mechanical and electrical markers can significantly improve the sensitivity and efficacy for cell detection (p 918, col 2, lines 17-21).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detection chip of Che to incorporate the impedance chip of Zhou. Doing so would provide a combination of mechanical and electrical properties that significantly improve the sensitivity and efficacy for cell detection as recognized by Zhou.

Regarding claim 2, Che in view of Zhou discloses all of the limitations of claim 1, comprising a switch (p 1454, col 2, last paragraph, “Device operation and workflow” – p 1455, col 1, first full paragraph) between the microfluidic chip and the detection chip (Fig 1B).

Regarding claim 3, Che in view of Zhou discloses all of the limitations of claim 1, wherein the switch selectively directs material discharged from the microfluidic chip to a waste vessel or to the detection chip (Section: “Device operation and workflow” - p 1454, col 2, last paragraph,– p 1455, col 1, first full paragraph).

Regarding claim 4, Che in view of Zhou discloses all of the limitations of claim 1, wherein the substrate is glass (p 1454, col 2, second full paragraph).

Regarding claim 5, Che in view of Zhou discloses all of the limitations of claim 1, wherein the microfluidic chip and impedance chip are disposed within a cartridge (Fig 1B).

Regarding claim 6, Che in view of Zhou discloses all of the limitations of claim 1, wherein the cartridge is removably connectable (p 1454, col 2, second paragraph) to a biopsy system for isolating and enumerating cells or particles from a fluid (p 1452, col 1, first paragraph and p 1455, col 1, third full paragraph).

Regarding claim 7, Che in view of Zhou discloses all of the limitations of claim 1, wherein the microfluidic chip is disposed in a first cartridge (Fig 1B) and the impedance chip is connected to (p 1454, col 2, second paragraph) a second cartridge (collection vessel), the first cartridge being fluidly connected to the second cartridge (p 1454, col 2, second paragraph).

Regarding claim 8, Che in view of Zhou discloses all of the limitations of claim 1, wherein the impedance chip comprises an electrode region (Zhou, Fig 1A) for enumerating cells or particles (Zhou, abstract).

Regarding claim 9, Che in view of Zhou discloses all of the limitations of claim 8, wherein the detection chip comprises an inertial focusing region (asymmetric curving channels), the inertial focusing region being directly upstream of the cytometry region (Fig 1C) (p 1455, col 1, first full paragraph).

Regarding claim 10, Che in view of Zhou discloses all of the limitations of claim 8, wherein the electrode region comprises multiple electrodes (Zhou, Fig 1A), with the electrode outside of the channel constriction being equivalent to the first and second electrodes of the instant application.
A channel restriction (Zhou, Fig 1A) through which cells or particles flow (Zhou Fig 1A-C), the channel restriction being disposed between the first electrode and the second electrode, (Zhou, Fig 1A), the electrodes measuring a decrease in base current as a cell or particle passed through the channel restriction (Zhou, Fig 1A).

Regarding claim 11, Che in view of Zhou discloses all of the limitations of claim 10, wherein the impedance chip comprises a voltage source for producing current (Zhou, p 915, col 1, first paragraph).

Regarding claim 12, Che in view of Zhou discloses all of the limitations of claim 1, wherein the impedance chip comprises a voltage source for producing current (Zhou, p 915, col 1, first paragraph). A coplanar electrode device (Zhou, Supplemental Information, page S-3, Fig S1) for two-point electrical measurement (Zhou, Fig 1A). An inertial focusing region (Che, asymmetric curving channels), the inertial focusing region being directly upstream of the cytometry region (Che, Fig 1C) (Che, p 1455, col 1, first full paragraph).

Regarding claim 13, Che discloses a method (Abstract) for isolating and enumerating cells or particles from a sample fluid. Introducing (p 1454, col 2, last paragraph) a sample fluid (blood) comprising the cells or particles at a flow rate (p 1454, col 2, last paragraph) into a microfluidic chip (Fig 1B), the microfluidic chip having a microfluidic channel (Fig 1C) and an expansion region (Fig 1D) disposed along the length of the channel (Fig 1C), wherein a vortex forms in the at least one expansion region to trap cells or particles in the expansion region  (p 1454, col 2, last paragraph).
Introducing a release fluid (buffer) into the microfluidic chip at a flow rate less than the flow rate of the sample fluid (p 1455, col 1, lines 7-11) to release the cells or particles from the expansion region (p 1455, col 1, lines 7-11).
The release fluid is introduced (p 1455, col 1, lines 7-11) to a deformability cytometric (DC) chip, as a detection chip, fluidically connected to the microfluidic chip (Fig 1B) to enumerate and characterize biophysical properties of circulating tumor cells (CTC) (Abstract). The coupling of vortex CTC enrichment and downstream technologies may prove useful for linking to other platforms for alternative modes of single-cell analyses (p 1459, col 1, first full paragraph). Deformability cytometry and impedance-based detection and are used for CTC detection as alternatives to immunofluorescence (p 1458, col 2, last paragraph).
Che does not disclose an impedance chip.
However, Zhou is in the analogous art of microfluidic characterization of deformability and electrical impedance of cancer cells (Abstract). Zhou discloses a microfluidic device (Abstract), as an impedance chip, with an electrode region (Fig 1) with electrodes (Fig 1A) and channel constriction (Fig 1B). The detection region measures electrical impedance as cells flow through the channel constriction (Fig 5C). The microfluidic device can include the integration of cell sorting with real-time cell deformability and impedance detection (p 918, col 2, first full paragraph). The measurements are high stability and reliability (p 918, col 2, first full paragraph) and combination of mechanical and electrical markers can significantly improve the sensitivity and efficacy for cell detection (p 918, col 2, lines 17-21).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detection chip of Che to incorporate the microfluidic device of Zhou. Doing so would provide a combination of mechanical and electrical properties that significantly improve the sensitivity and efficacy for cell detection as recognized by Zhou.

Regarding claim 14, Che in view of Zhou discloses all of the limitations of claim 13, wherein the impedance chip comprises multiple electrodes (Zhou, Fig 1A), with the electrode outside of the channel constriction being equivalent to the first and second electrodes of the instant application.
A channel restriction (Zhou, Fig 1A) disposed between the first electrode and the second electrode (Zhou, Fig 1A).
The method comprising generating a current in the impedance chip (Zhou, Fig 1A) and passing the cells or particles through the channel restriction (Zhou, Fig 1A-C) and measuring a decrease in base current as a cell or particle passes through the channel restriction (Zhou, Fig 1A) and counting the number of base current drops to enumerate the cells or particles (Zhou, Fig 2A).

Regarding claim 15, Che in view of Zhou discloses all of the limitations of claim 14, wherein the first electrode, the second electrode and the channel restriction are part of an electrode region of the impedance chip (Zhou, Fig 1A).
The method further comprising passing the cells or particles through an inertial focusing region (asymmetric curving channels) directly before passing the cells or particles through the cytometry region (Fig 1C) (p 1455, col 1, first full paragraph).

Regarding claim 16, Che in view of Zhou discloses all of the limitations of claim 13 comprising introducing (p 1455, col 1, first paragraph) a wash fluid (buffer) into the microfluidic chip after the sample fluid is introduced into the microfluidic chip and before the release fluid is introduced into the microfluidic chip (p 1455, col 1, first paragraph), the wash fluid being introduced at a flow rate at which the cells or particles remain in the expansion region (p 1455, col 1, first paragraph).

Regarding claim 17, Che in view of Zhou discloses all of the limitations of claim 16 wherein the wash fluid is directed to a waste container after it passes through the microfluidic chip((p 1455, col 1, first paragraph), the method comprising activating a switch to direct wash fluid through the detection chip after it passes through the microfluidic chip (p 1455, col 1, first paragraph), the wash fluid being introduced into the detection chip at a reduced flow rate p 1455, col 1, lines 7-11), the wash fluid being the release fluid (p 1455, col 1, first paragraph).

Regarding claim 18, Che in view of Zhou discloses all of the limitations of claim 13 wherein the microfluidic chip and impedance chip are disposed within the same cartridge (Fig 1B), the cartridge being removably received in an automated liquid biopsy processing system.

Regarding claim 19, Che in view of Zhou discloses all of the limitations of claim 18 wherein a vacutainer tube as a sample reservoir (p 1455, col 1, third full paragraph) is removably coupled to the cartridge (p 1454, col 2, first paragraph).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Che in view of Zhou as applied to claim 13 above, and further in view of Pierzchalski et al. “Label-free single cell analysis with a chip-based impedance flow cytometer ” Proc. of SPIE Vol. 7568 75681B-2 (2010), hereinafter Pierzchalski.

Regarding claim 20, Che in view of Zhou discloses all of the limitations of claim 13, wherein the fluid comprises cells (Che, Fig 1D) and an alternating current (Zhou, p 915, col 1, first paragraph), is applied to the release fluid as it passes through the impedance chip (Fig 1A).
Che further discloses that cell viability is an important so that the cells can be useable for downstream analysis (Che, p. 1459, col 1, first paragraph).
Che in view of Zhou does not disclose the method further comprising differentiating viable cells from dead cells based on capacitive differences of the cells.
However, Pierzchalski is in the analogous art of impedance detection of cellular responses in micro-environments (Abstract) and discloses a method where an impedance chip (Fig 2) has a sample comprising cells (p 3, fourth full paragraph) and an alternating current is applied to the sample (p. 4, first full paragraph). For impedance analysis, multiple different frequencies can be simultaneously measured (p. 4, first full paragraph) which provide information on different properties of the cell (Fig 4). At higher frequencies, there is sufficient resolution to distinguish between viable cells, necrotic cells, and apoptotic cells (Figs 8A-B). This allows for identification and discrimination of cell subpopulations without any labels (p 9, second full paragraph). Combining impedance flow cytometry with other cell analysis systems could provide unequivocal identification of sub-populations and enable more reliable cell characterization (p 9, fifth paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Che in view of Zhou to incorporate the method of impedance detection with multiple frequency analysis of Pierzchalski. Doing so would Allow distinguishing between viable, necrotic, and apoptotic cells which allows for identification and discrimination of cell subpopulations without any labels as recognized by Pierzchalski.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lei, K. “Review on Impedance Detection of Cellular Responses in Micro/Nano Environment” Micromachines 2014, 5, 1-12 discloses monitoring cell viability in microfluidic chips using impedance regions having electrodes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quocan B Vo whose telephone number is (571)272-8990. The examiner can normally be reached Monday - Friday 7:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Q.B.V./Examiner, Art Unit 1798     

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797